COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-17-00335-CV


KELLY THOMAS                                                      APPELLANT

                                      V.

STANDARD CASUALTY                                                 APPELLEES
COMPANY, MIKE MADDEN,
PRESTIGE CLAIM SERVICE,
MARK ANDERSON, AND SCOTT
SCHMIDT

                                   ----------

          FROM THE 431ST DISTRICT COURT OF DENTON COUNTY
                     TRIAL COURT NO. 17-3697-431

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Kelly Thomas, who is proceeding pro se, invokes civil practices

and remedies code section 171.098(a)(1) in an attempt to bring an interlocutory

appeal from the trial court’s order denying her “Motion to Compel Arbitration.”


      1
      See Tex. R. App. P. 47.4.
See Tex. Civ. Prac. & Rem. Code Ann. § 171.098(a)(1) (West 2011). Under

section 171.098(a)(1), we have jurisdiction to consider an appeal from a trial

court’s interlocutory order that denies an application to compel arbitration made

under section 171.021. See id. Appellees Standard Casualty Company, Mike

Madden, Prestige Claim Service, Mark Anderson, and Scott Schmidt filed a

motion to dismiss on the ground that we lack jurisdiction over this appeal

because, among other reasons, this appeal is not authorized under section

171.098(a)(1). We conclude that Thomas’s motion to compel arbitration was not

an application to compel arbitration made under section 171.021 and,

consequently, that this appeal is not authorized under section 171.098(a)(1). We

therefore grant Appellees’ motion to dismiss, and we dismiss this appeal for want

of subject-matter jurisdiction.

                                  I. BACKGROUND

      Thomas filed a pro se lawsuit against Appellees alleging claims for breach-

of-contract, violations of chapters 541 and 542 of the insurance code, violations

of the Texas Deceptive Trade Practices Act, and breach of the duty of good faith

and fair dealing.    She filed a motion to compel arbitration in which, broadly

construed, she asked the trial court to compel Appellees to arbitrate her dispute

with them pursuant to business and commerce code section 17.5051, civil

practices and remedies code section 154.021, and insurance code section

541.161. See Tex. Bus. & Com. Code Ann. § 17.5051 (West 2011); Tex. Civ.

Prac. & Rem. Code Ann. § 154.021 (West 2011); Tex. Ins. Code Ann. § 541.161

                                        2
(West 2009).      Following a hearing, the trial court denied Thomas’s motion.

Thomas now attempts an interlocutory appeal from that order.

                                 II. JURISDICTION

      Generally, appeals may not be taken from interlocutory orders unless

authorized by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195, 200

(Tex. 2001). In her notice of appeal, the statute upon which Thomas relies as

authorizing her appeal from the trial court’s interlocutory order denying her

motion to compel arbitration is civil practices and remedies code section

171.098(a)(1). That statute provides,

      (a) A party may appeal a judgment or decree entered under this
      chapter or an order:

          (1) denying an application to compel arbitration made under
          Section 171.021.

Tex. Civ. Prac. & Rem. Code Ann. § 171.098(a)(1). Section 171.021 provides, in

pertinent part,

      (a) A court shall order the parties to arbitrate on application of a
      party showing:

          (1) an agreement to arbitrate; and

          (2) the opposing party’s refusal to arbitrate.

Id. § 171.021(a)(1)–(2) (West 2011). In her motion to compel arbitration, Thomas

did not allege, let alone establish, the existence of any agreement with Appellees

to arbitrate, nor did she ask the trial court to compel arbitration on the basis of

any agreement with Appellees to arbitrate. See Ellis v. Schlimmer, 337 S.W.3d
3
860, 861–62 (Tex. 2011) (noting that a party seeking to compel arbitration under

section 171.021(a) “must first establish the existence of a valid arbitration

agreement”). Rather, the legal bases upon which Thomas sought to compel

arbitration were business and commerce code section 17.5051, civil practices

and remedies code section 154.021, and insurance code section 541.161.2 The

trial court’s denial of her motion to compel arbitration was not, therefore, a denial

of “an application to compel arbitration made under Section 171.021.” See Tex.

Civ. Prac. & Rem. Code Ann. § 171.098(a)(1). Accordingly, civil practices and

remedies code section 171.098(a)(1) does not confer jurisdiction on this court to

review the trial court’s interlocutory order denying Thomas’s motion to compel

arbitration. See id.

      Because no statute authorizes an appeal from the trial court’s interlocutory

order denying Thomas’s motion to compel arbitration, we lack subject-matter

      2
        We note that each of these provisions does deal generally with the subject
of alternative dispute resolution. Both business and commerce code section
17.5051 and insurance code section 541.161 generally provide that a party may
file a motion to compel mediation. See Tex. Bus. & Com. Code Ann. § 17.5051;
Tex. Ins. Code. Ann. § 541.161. And civil practices and remedies code section
154.021 generally authorizes the trial court to refer a matter to alternative dispute
resolution. See Tex. Civ. Prac. & Rem. Code Ann. § 154.021(a). Motions
seeking relief under those provisions are, however, distinct from motions seeking
to compel arbitration under civil practices and remedies code section 171.021(a),
which seek to enforce arbitration agreements that exist between the parties. See
Ellis, 337 S.W.3d at 861–62. And while there is statutory authorization to appeal
from an interlocutory order denying a motion to compel arbitration made under
this latter statutory provision, see Tex. Civ. Prac. & Rem. Code
Ann. § 171.098(a)(1), there is no similar authorization to appeal from an
interlocutory order denying a motion to compel arbitration made under any of the
former three statutory provisions.

                                         4
jurisdiction over this appeal. See Lehmann, 39 S.W.3d at 195, 200. Accordingly,

we grant Appellees’ motion to dismiss, and we dismiss this appeal for want of

subject-matter jurisdiction.3 See Tex. R. App. P. 43.2(f).


                                                   /s/ Lee Gabriel

                                                   LEE GABRIEL

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: December 14, 2017




      3
        Thomas filed a “Motion to Strike Filings” and another motion entitled
“Letter to Add Second Request to Extend Time and Order on Motion to Strike
Unrelated Exhibits Granted.” Because we lack jurisdiction over this appeal, we
take no action on these motions. See Elliott v. Deutsche Bank Nat’l Tr. Co.,
No. 02-16-00421-CV, 2017 WL 526315, at *1 n.2 (Tex. App.—Fort Worth Feb. 9,
2017, no pet.) (mem. op.); Scales v. Horsley, No. 02-16-00328-CV, 2016 WL
6277382, at *1 n.3 (Tex. App.—Fort Worth Oct. 27, 2016, pet. denied) (mem.
op.).

                                         5